I concur in the judgment and in the opinion of Justice Angellotti. With respect to the point adverted to in the concurring opinion of Justice Lorigan I take this — the first proper occasion — to retract my concurrence in what was said in response to the petition for a rehearing in the case of People v.Wardrip, 141 Cal. 233. I am satisfied, upon further reflection, that the statute providing that the jury are on all proper occasions to be instructed that the testimony of an accomplice ought to be viewed with distrust, and the evidence of the oral admission of a party with caution, (Code Civ. Proc., sec. 2061,) is not unconstitutional. The power of the legislature to determine what is or is not competent evidence in civil or criminal cases is unquestionable. A law which absolutely disqualified an accomplice, or excluded all evidence of the oral admissions of a party, would be free from any constitutional objection, and if this is so — if such evidence could be made absolutely incompetent — it seems clearly to follow that its admission may be made subject to any reasonable condition which the legislature may see fit to prescribe. To require the court to instruct the jury on all proper occasions to view the testimony of an accomplice with distrust, or the evidence of oral admissions of a party with caution, is not to charge the jury as to matters of fact, but merely to state the condition upon which the jury is permitted to hear that class of evidence.
I also think that the allowance of these instructions is obligatory in every proper case, and that it is prejudicial error to refuse them when requested by a party against whom such evidence has been given. In this case, however, the instructions requested contained a number of matters in addition to the requirements of the statute, and in the nature of an argument upon the evidence, and were for that reason objectionable.
Rehearing denied. *Page 394